              Case 3:20-cr-03199-TWR Document 28 Filed 11/16/20 PageID.55 Page 1 of 3
AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUR                                              NOV 18 2020
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                    V.
                    MIHAI MUNTEANU ( 1)
                                                                         Case Number:         3 :20-CR-03199-TWR


                                                                      Armilla Teresita Staley-Ngomo
                                                                      Defendant's Attorney
USM Number                          97425-298

• -
THE DEFENDANT:
1Z1   pleaded guilty to count(s)          1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                    Count
18: l 546(a) - False Statement in Immigration Application                                                                 1




    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                   IS         dismissed on the motion of the United States.

D     Assessment : $100.00 - waived


•     JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                      November 13 2020
                                                                      Date of Imposition of Sentence

                                                                      ~ J'\2~\/\~
                                                                      HON. TODD W . ROBINSON
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-03199-TWR Document 28 Filed 11/16/20 PageID.56 Page 2 of 3

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 MIHAi MUNTEANU (1)                                                      Judgment - Page 2 of 3
CASE NUMBER:               3 :20-CR-03199-TWR

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
   Time served




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at                            A.M.              on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to

 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3 :20-CR-03199-TWR
              Case 3:20-cr-03199-TWR Document 28 Filed 11/16/20 PageID.57 Page 3 of 3
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               MIHAI MUNTEANU ( 1)                                                Judgment - Page 3 of 3
  CASE NUMBER:             3 :20-CR-03199-TWR

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
  3 years


                                   SPECIAL CONDITIONS OF SUPERVISION

     1. The defendant must not commit another federal, state or local crime.
     2. The defendant must not enter the United States illegally




                                                                                             3:20-CR-03199-TWR
